2015 UT App 87



               THE UTAH COURT OF APPEALS

                         SHAYNE TODD,
                   Petitioner and Appellant,
                               v.
                       DENNIS SORENSEN,
                   Respondent and Appellee.

                      Per Curiam Decision
                       No. 20140593-CA
                       Filed April 9, 2015

            Sixth District Court, Manti Department
                The Honorable Wallace A. Lee
                         No. 130600055

                 Shayne Todd, Appellant Pro Se
       Sean D. Reyes and Amanda N. Montague, Attorneys
                          for Appellee

      Before JUDGES STEPHEN L. ROTH, JOHN A. PEARCE, and
                       KATE A. TOOMEY.

PER CURIAM:

¶1     Shayne Todd appeals the district court’s order granting
Dennis Sorensen’s motion for summary judgment and
dismissing Todd’s petition for extraordinary relief. When
reviewing an appeal from a dismissal of a petition for
extraordinary relief, “we accord no deference to the conclusions
of law that underlie the dismissal. They are reviewed for
correctness.” Neel v. Holden, 886 P.2d 1097, 1100 (Utah 1994).

¶2     Todd, an inmate at the Central Utah Correctional Facility,
argues that he was denied due process at a disciplinary hearing
after he was charged with violating prison rules. Due process
requires that a prisoner receive: “(1) advance written notice of
the disciplinary charges; (2) an opportunity, when consistent
                          Todd v. Sorensen


with institutional safety and correctional goals, to call witnesses
and present documentary evidence in his defense; and (3) a
written statement by the factfinder of the evidence relied on and
the reasons for the disciplinary action.” Superintendent, Mass.
Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985). Additionally,
“the minimum requirements of procedural due process”
demand that “the findings of the prison disciplinary board are
supported by some evidence in the record.” Id.

¶3     Todd did not dispute in the district court that he received
written notice of the disciplinary charges. Accordingly, to the
extent Todd raises such an issue on appeal, we do not address it.
See State v. Diaz-Arevalo, 2008 UT App 219, ¶ 10, 189 P.3d 85
(stating that in order to preserve an issue for appeal, it must
originally be raised in the district court in such a manner that
allows the district court an opportunity to avoid or correct the
alleged error). Todd does, however, argue that he was not
allowed to call witnesses at the hearing. Specifically, he asserts
that the prison guard and the nurse, who alleged that he
intentionally dropped one of his medications in order to save it
for later use were not at the hearing. Instead, their versions of
the facts were submitted in written statements. Accordingly, he
argues that he was denied due process because he was unable to
cross-examine the witnesses. However, “[p]rison disciplinary
proceedings are not part of a criminal prosecution, and the full
panoply of rights due a defendant in such proceedings does not
apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). In this vein,
courts have concluded that the due process requirement that
prisoners be allowed to call witnesses and present documentary
evidence “does not require the confrontation and cross-
examination of witnesses in prison disciplinary proceedings.”
Taylor v. Wallace, 931 F.2d 698, 701 (10th Cir. 1991). Based on the
facts of this case, Todd cannot demonstrate that he was denied
due process based on the prison guard’s and the nurse’s absence
at the disciplinary hearing.




20140593-CA                      2                 2015 UT App 87
                         Todd v. Sorensen


¶4      Todd next asserts that he did not receive a written
statement by the hearing officer of the evidence the hearing
officer relied on and the reasons for the disciplinary action. This
is not the case. Todd was provided a written statement
indicating that the finding of guilt was based on the reports of
the eyewitnesses. Thus, Todd was apprised of the reasons for the
hearing officer’s decision.

¶5     Finally, Todd argues that the findings of the hearing
officer are not supported by “some evidence.” See Walpole, 472
U.S. at 454. Because the hearing officer properly admitted the
statements of the prison guard and the nurse which detailed the
conduct that led to the disciplinary charge, there was some
evidence to support the hearing officer’s decision.

¶6    Affirmed.




20140593-CA                     3                2015 UT App 87